United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3566
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Chad Joseph Sumner,                     *     [PUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: March 10, 1999

                                 Filed: March 26, 1999
                                  ___________

Before FAGG and WOLLMAN, Circuit Judges, and WEBBER,1 District Judge.
                          ___________

PER CURIAM.

     Chad Joseph Sumner appeals his conviction of robbery, a violation of 18
U.S.C. § 2111, and from the fifty-one month sentence imposed by the district court.2
We affirm.


      1
       The HONORABLE E. RICHARD WEBBER, United States District Judge for
the Eastern District of Missouri, sitting by designation.
      2
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
                                          I.

      On September 13, 1997, Sumner and several others were drinking on the
grounds of St. Mary’s Catholic cemetery on the Red Lake Indian Reservation.
Without warning, Sumner attacked Jerilyn Whitefeather, a member of the group. He
punched Whitefeather in the face, threw her to the ground, and kicked her. He then
demanded her car keys. After digging the keys out of one of Whitefeather’s pockets,
Sumner drove away in her car. The automobile was discovered abandoned the next
day. There was interior and exterior damage to the car, and the stereo system had
been removed.

                                         II.

       Sumner contends that the government violated the dictates of Brady v.
Maryland, 373 U.S. 83 (1963), by failing to inform him that a fingerprint analysis of
an envelope found in the car failed to match his own prints. The latent print analysis
of the envelope did not identify a matching set of fingerprints.

      In order to prove a Brady violation, the “defendant must show that the
      prosecution suppressed the evidence, the evidence was favorable to the
      accused, and the evidence was material to the issue of guilt or
      punishment.” Evidence is material under Brady “only if there is a
      reasonable probability that, had the evidence been disclosed to the
      defense, the result of the proceeding would have been different.”
      “Reasonable probability” is defined as a “probability sufficient to
      undermine confidence in the outcome.”

United States v. Flores-Mireles, 112 F.3d 337, 339-340 (8th Cir.), cert. denied, 118
S. Ct. 350 (1997) (citations omitted).

      We conclude that no Brady violation occurred here. Although the fingerprint
analysis indicated that the prints did not match Sumner’s, that fact would have been

                                         -2-
of little or no import. In addition to Whitefeather, two other witnesses testified that
Sumner attacked Whitefeather and left with her car. In light of this testimony, there
is no reasonable probability that the verdict would have been different had the results
of the fingerprint analysis been made known to Sumner prior to trial.

       During the trial, the prosecutor asked a Red Lake police officer if he knew what
Sumner’s status was at the time of his arrest. The officer answered that Sumner “had
active tribal warrants in Red Lake and also an active federal warrant.” Defense
counsel’s objection on relevancy grounds was sustained and the answer was stricken.
Moments later, defense counsel moved for a mistrial. The district court overruled the
motion, but gave the jury a cautionary instruction. Sumner contends that the district
court abused its discretion in denying the motion for mistrial. We do not agree. See,
e.g., United States v. Brown, 903 F.2d 540, 542 (8th Cir. 1990) (reference to the
defendant’s pretrial detention did not require a mistrial where the remark was isolated
and a cautionary instruction was given to the jury); United States v. Leisure, 844 F.2d
1347, 1362 (8th Cir. 1988) (witness reference to a state court indictment was harmless
error, where evidence from other witnesses confirmed the defendant’s guilt); United
States v. Hernandez, 779 F.2d 456, 460 (8th Cir. 1985) (reversal of the conviction
was not proper when, although the court failed to give a curative instruction, the
improper prosecutorial comment had minimal cumulative effect and strong evidence
of the defendant’s guilt was presented).

        Sumner also argues that the district court erred in imposing the two-level
sentencing enhancement that the Sentencing Guidelines call for if the victim of a
robbery suffers bodily injury. See U.S.S.G. § 2B3.1(b)(3)(A). Whitefeather testified
that Sumner punched her in the face and kicked her repeatedly. She was required to
visit the hospital for x-rays. In addition, she testified that her face was red and puffy
for a substantial period of time, that she had a black eye for three weeks, and that her
face was tender six months after the incident. Thus, this is not a case in which there
was not even a minimal showing of bodily injury, as was the case in United States v.

                                          -3-
Dodson, 109 F.3d 486 (8th Cir. 1997). Accordingly, we conclude that the district
court did not clearly err in imposing the enhancement. See United States v. Coney,
949 F.2d 966, 968 (8th Cir. 1991) (applying clearly erroneous standard to sentence
enhancements).

      The judgment is affirmed.

      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -4-